         Case 2:19-cv-11427-JCZ-JVM Document 19 Filed 10/30/20 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

     GARLAND E. WILLIAMS                                               CIVIL ACTION

      VERSUS                                                           NO: 19-11427

     UNITED STATES OF AMERICA                                          SECTION: “A” (1)


                                             ORDER

           The following motions are before the Court: Motion for Partial Summary

    Judgment (Rec. Doc. 7) filed by the plaintiff, Garland E. Williams; Motion to

    Dismiss (Rec. Doc. 10) filed by the defendant, the United States of America.

    The motions, submitted on October 16, 2019 and November 13, 2019, are before

    the Court on the briefs without oral argument.1

           The plaintiff, Garland E. Williams, filed this action pro se against the

    defendant, the United States of America. The action purports to be brought

    against the United States pursuant to the Federal Tort Claims Act (“FTCA”).

    Williams seeks to recover either $2.8 billion dollars (Rec. Doc. 1 ¶ 29) or $1.4

    billion dollars (Id. ¶ 30) from the Government. The factual basis for the lawsuit

    against the United States is not ascertainable from either the complaint or

    Williams’ opposition to the motion to dismiss. The Court assumes, however, that

    this civil action relates in some manner to the plethora of cases that Williams has

    been filing since at least 2014 seeking relief from the enforcement of child



1The motions had been pending before United States District Judge s Greg Guidry and Martin L.
C. Feldman when the case was transferred to Section A on September 14, 2020. Judge
Feldman recused himself from this action and several others that were before him after Williams
sued Judge Feldman in Civil Action 20-2471. Judge Guidry is also a defendant in two civil
actions. All of Williams’ pending cases are now pending before this Court.

                                                 1
         Case 2:19-cv-11427-JCZ-JVM Document 19 Filed 10/30/20 Page 2 of 4




    support orders entered by state courts in Kansas and Louisiana. The United

    States’ motion identifies cases filed by Williams in the federal courts of Montana,

    Kentucky, Kansas, and Louisiana. (Rec. Doc. 10-2, Memorandum in Support at

    2). This Court has identified 12 civil actions that Williams has filed in the Eastern

    District of Louisiana alone beginning with Civil Action 14-1663; in eleven of those

    cases he was granted leave to proceed in forma pauperis. 2 The clear pattern that

    emerges from Williams’ cases is that once a case has been dismissed, in lieu of

    pursuing an appeal, Williams simply files a new civil action against the presiding

    judge, and any other judicial officer or court employee perceived to be involved in

    the adverse ruling against him. Seven cases are pending in the Eastern District

    of Louisiana at this time and all of them are before this Court:

     Civil Action no.               Defendants
     19-11427                       United States of America

     20-171                         United States of America

     20-337                         United States of America

     20-1685                        United States of America
                                    Judge Greg Guidry
                                    Debra Pongracz, Deputy Clerk

     20-1820                        United States of America
                                    Judge Ivan Lemelle
                                    Williams Blevins, Clerk of Court

     20-2470                        United States of America
                                    Judge Greg Guidry
                                    Debra Pongracz, Deputy Clerk


2 In civil action 16-5500, the presiding magistrate judge denied IFP status because Williams’
claims were nearly identical to the legally frivolous claims that had been dismissed by Chief
Judge Nannette Jolivette Brown in civil action 16-38 pursuant to that same magistrate judge’s
recommendation. In civil action 16-5500 Williams tried to sue Judge Brown for her actions in
civil action 16-38.

                                                 2
          Case 2:19-cv-11427-JCZ-JVM Document 19 Filed 10/30/20 Page 3 of 4




     20-2471                       United States of America
                                   Judge Martin Feldman
                                   Magistrate Judge Michael North
                                   Judge Ivan Lemelle
                                   Williams Blevins, Clerk of Court


           The civil action sub judice (19-11427), which was brought against the

    United States alone, purports to relate in some manner to former civil action 18-

    2552—which was brought against the United States, Judge Ivan Lemelle, and

    Clerk of Court Bill Blevins—which Judge Martin Feldman dismissed upon the

    recommendation of Magistrate Judge Michael North. Williams did not pursue an

    appeal in that case so the judgment is final. The complaint also mentions civil

    action 16-15866—which was brought against several Louisiana state agencies—

    which Judge Lemelle dismissed for lack of jurisdiction after Williams did not

    respond to the defendants’ motions to dismiss. Williams did not timely appeal in

    that case so the judgment is final. Because the complaint in civil action 19-11427

    is confusing and difficult to understand, the Court assumes that Williams has

    sued the United States simply because the judicial officers and court employees

    involved in civil actions 18-2552 and 16-15866 are officers of the federal

    judiciary.3

           The United States moves to dismiss the complaint filed in 19-11427

    contending that it does not state a plausible claim for relief, and even if one could

    somehow construe the complaint so as to conclude that it states a claim for

    relief, the Court lacks subject matter jurisdiction because Williams has not



3According to the United States, Williams doesn’t allege a claim that could reasonably be
understood, much less answered. (Rec. Doc. 10-2, Memorandum in Support at 4).

                                                3
       Case 2:19-cv-11427-JCZ-JVM Document 19 Filed 10/30/20 Page 4 of 4




 exhausted any purported claims in this matter as required by the FTCA, 28

 U.S.C. § 2675(a).

        The Court agrees that Williams’ complaint in civil action 19-11427 does

 not contain any factual support for a claim pursuant to any legal theory. Simply,

 the complaint is legally frivolous. But because the complaint provides no basis for

 a waiver of sovereign immunity against the United States, which Williams seeks

 to hold liable under a theory of respondeat superior for the conduct of federal

 judicial officers, the Court is persuaded that it lacks subject matter jurisdiction

 over the action.

       Accordingly;

       IT IS ORDERED that the Motion to Dismiss (Rec. Doc. 10) filed by the

defendant, the United States of America is GRANTED. The complaint is dismissed for

lack of jurisdiction.

       IT IS FURTHER ORDERED that the Motion for Partial Summary Judgment

(Rec. Doc. 7) filed by the plaintiff, Garland E. Williams is DENIED AS MOOT.

       October 30, 2020

                             ____________________________
                                   Judge Jay C. Zainey
                               Eastern District of Louisiana




                                               4
